Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 21-25, and 28 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jung (US Pub. 20190138392).
Regarding claims 15 and 22, Fig. 3, Fig. 4, Fig. 5, and Fig. 6 of Jung discloses a memory system connected to a host device comprising: 

a memory controller [120 in Fig. 3] configured to: 
execute a patrol 10operation [Fig. 5] (the patrol operation can be repeat if it failed, step S530 is repeat of step S520], comprising creation of a correction value [S512, S523, and S533 in Fig. 5] of read voltage in the semiconductor memory and defect detection [step S560 in Fig. 5] of the word line, in parallel to the semiconductor memories; and
execute the patrol by operation by selecting the word line [since a memory is selected, a word line is inherently selected to select a memory cell] in a first period [the period of S520] immediately after data is written in the memory cell [the read operation is performed after a write operation] and a second period [S530] having a same length [as shows in Fig. 5, operation S530 has the same steps as operation S520. Therefore, it is inherently or at least obvious that the operation lengths of first and second periods are similar] as the first period and following the first period [S520],
wherein in creating the correction value, after a 15plurality of kinds of read voltages [V1 to V7 in Fig. 6] are applied to the word line, the correction value of the read voltage is determined based on read results based on the plurality of kinds of read voltages [step S513, S524, S534 are each corresponded to each read voltages V1 to V7 in Fig. 5], 
in the defect detection [S560], the memory controller 20determines whether there is a defect in the word line based on a result of a read operation to which the correction 
the memory controller executes the defect detection [S560] based on a result of a read operation executed subsequent 25to the creation of the correction value [as shows in Fig. 5, step S560 executed after read operations of S513, S524, and S534] or based on a result of a read operation executed independently of the correction value creation, 
the memory controller [200 in Fig. 1] is configured to use the correction value of read voltage to read data of the memory cell, in read operation according to an instruction from the host device [HOST, Fig. 1, according to paragraph 0025, the memory operation is performed base on host request].
Regarding claims 16 and 23, Fig. 3 and Fig. 5 of Jung discloses wherein the memory controller [120 in Fig. 3] causes the semiconductor memory to output the correction value [steps S512, S523, S533] to the memory controller after creating the correction value, and uses the output correction value 5to instruct the semiconductor memory to perform read operation [S513, S524, S534] corresponding to the defect detection.
Regarding claims 17 and 24, Fig. 5 of Jung discloses wherein the memory controller [120 in Fig. 3] causes the semiconductor memory to output the correction value to the memory controller after creating 10the correction value [S512], then output the result of the read operation executed continuously to creation of the correction value to the memory controller [the result from step S513 is used to continue next creation of correction value of S523], and executes the defect detection [step S560] using the output read result.
Regarding claims 18 and 25, Fig. 5 and Fig. 6 of Jung discloses wherein the memory 15cell is capable of storing data of a plurality of bits including a first bit [PVA in Fig. 6], data of the first bit is determined by read operation using a first read voltage [V1] and a second read voltage [V2] higher than the first read voltage, 
the memory controller executes the patrol operation in 20each of repeated patrol periods, 
the repeated patrol period is classified into either a first cycle [S510] or a second cycle [S520], 
the memory controller causes the semiconductor memory to execute creation of the correction value [S512] step selecting the 25first bit in each of the patrol periods of the first cycle and the second cycle, 
a plurality of kinds of read voltages corresponding to- 114 - the first read voltage [V1 in Fig. 6] and a plurality of kinds of read voltages [V2 to V4 I Fig. 6] corresponding to the second read voltage [at second read operation S522] are sequentially applied to the word line in the correction value creation of the first cycle, 
5in creating the correction value of the second cycle [S520], the plurality of kinds of read voltages [V2 to V4 in Fig. 6] corresponding to the second read voltage [second read operation] are applied to the word line, and application of the plurality of kinds of read voltages corresponding to the first read voltage is omitted [V1 is not applied during second read S520].
Regarding claims 21 and 28, Fig. 3 of Jung discloses a plurality of blocks [MB1 to MBm] each comprising a plurality of the memory cells [Fig. 4], wherein the memory controller reads a logical-physical 5conversion table from a system management area [paragraphs .

Allowable Subject Matter
Claims 19-20 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 19, 26, and 27,  the prior art does not teach or suggest either alone or in combination wherein the number of the patrol periods of the second cycle included in the first period is smaller than the number of the patrol periods of the second cycle included in the second period.
Regarding claim 20, the prior art does not teach or suggest either alone or in combination a temperature sensor, wherein the frequency with which the memory controller executes patrol operation selecting the word line is higher in a case where a measured temperature of the temperature 25sensor is a second temperature higher than a first temperature than in a case where the measured temperature of the temperature sensor is the first temperature.

Response to Arguments
Applicant's arguments filed 07/13/2020 have been fully considered but they are not persuasive.
Applicant argues that claims 15-21 are allowable because claim 15 include allowable subject matter of claim 19. However, applicant didn’t includes all allowable subject matter of claim 19. Therefore, claim 15 is still anticipated by the prior art.
Therefore, all applicant’s arguments were fully considered, they are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825